             Case 1:20-cv-10342-AT Document 18 Filed 08/26/21 Page 1 of 1
                                                                                  Davis+Gilbert LLP
                                                                                  1675 Broadway
                                                                                  New York, NY 10019
                                                                                  212 468 4800
                                                                                  dglaw.com




                                                                                  Joshua H. Epstein
                                                                                     d 212 468 4869
                                                                                jepstein@dglaw.com


August 26, 2021

Via ECF and Email (Torres_NYSDChambers@nysd.uscourts.gov)

The Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Neuhauser v. Bolivarian Republic of Venezuela/Case No. 1:20-CV-10342 (AT)

Dear Judge Torres:

      We represent plaintiff Alexander Neuhauser (“Plaintiff”) in the above-referenced action.
Pursuant to the Court’s July 12, 2021 Order, we write to provide the following status report:

    1. On July 9, 2021, we transmitted the required documents for service directly to the United
       States Department of State (“U.S. DOS”), pursuant to 28 U.S.C § 1608(a)(4), by
       overnight Federal Express and a courtesy copy by email.

    2. On July 22, 2021, the U.S. DOS confirmed by email that it received our package of
       documents and that it was processing the matter.

    3. On August 18, 2021, the U.S. DOS informed us that that the matter had not yet been
       transmitted and was still being processed for delivery. In a follow up email that same
       day, the U.S. DOS informed us that given its experiences with similar service requests in
       Venezuela recently, and the steps required to coordinate delivery, that it would be
       unlikely for service to be completed on or before August 26, 2021.

    4. Accordingly, Plaintiff respectfully requests an extension of time of sixty (60) days to
       effectuate service on defendant.

       We are available to address any questions Your Honor may have regarding the above at
the Court’s convenience.

Respectfully,

/s/ Joshua H. Epstein

Joshua H. Epstein

4002629.1 33013-0001-000
